Citation Nr: 1626371	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  12-08 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a right hip disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for skin cancer, to include as due to herbicide exposure.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from September 1964 to August 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

In April 2013, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board remanded this matter for additional development in June 2014.  In the June 2014 remand, the Board considered the issue of entitlement to service connection for prostate cancer.  A rating decision issued by the AMC in January 2015 granted service connection for prostate cancer.  A September 2015 rating decision severed service connection for prostate cancer based upon a finding of clear and unmistakable error in the January 2015 rating decision.  The Veteran has not filed a notice of disagreement regarding the September 2015 rating decision.  If the Veteran disagrees with that decision, he must file a notice of disagreement (NOD) with the September 2015 rating decision in order to initiate appellate review. 

The issues of service connection for a left knee disability and service connection for a right hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The weight of the competent medical evidence is against a nexus between the Veteran's skin cancer, diagnosed as basal cell carcinoma, and service.



CONCLUSION OF LAW

The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by Veterans Claims Assistance Act (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015). 

The RO provided the Veteran with VCAA notice in July 2010. The notice letters informed the Veteran of the evidence required to substantiate a service connection claim and of the Veteran's and VA's respective duties for obtaining evidence. The letter included notice of how disability ratings and effective dates are determined. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record indicates that the RO obtained all information relevant to the claim. The service treatment records and personnel records have been obtained, as well as post-service VA and private treatment records identified by the Veteran.  The Veteran had VA examinations in July 2014 and June 2015.  When VA undertakes to provide a VA examination or obtain a VA examination or opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312   (2007).  The Veteran has been afforded adequate examinations.  The claims file and treatment records were reviewed, the Veteran's history was taken, and a complete examination was conducted.  The examiner provided a medical opinion based on the Veteran's medical history and a review of the claims file.  Therefore, the Board finds that the July 2014 examination and June 2015 addendum opinion are adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

As noted above, the Veteran was afforded a Board hearing in April 2013.  At that hearing, testimony was presented on the issue of the claim for service connection for skin cancer.  The Veterans Law Judge and the Veteran's representative outlined the issues on appeal, and the Veteran and representative engaged in a colloquy as to substantiation of the claim, including identifying relevant types of evidence. Overall, the hearing was legally sufficient and the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2014); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board finds that all necessary development has been accomplished with respect to the claim being decided, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis of Claim

The Veteran has indicated that basal cell carcinoma is related to sun exposure during service or to herbicide exposure in Vietnam.  At the Board hearing, the Veteran testified that he was on the flight deck for 12 hour shifts and had many sunburns during service.  See Hearing Tr. at 15.  A report of contact dated in April 2013 reflects that the Veteran asserted that he worked on airplanes that had Agent Orange on them.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110  (West 2014); 38 C.F.R. § 3.303 (2015). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. App. 247 (1999); 38 C.F.R. § 3.303 (2015). 

A malignant tumor is listed as a chronic disease under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) would apply to the claim.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the Veteran does not assert that he had skin cancer in service as a chronic disease or continuous symptomatology since then.

For disabilities that are not listed as chronic under 38 C.F.R. § 3.303(b), the only avenue for service connection is by showing in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. § 3.303(d).

If a veteran was exposed to an herbicide agent during active military service, a number of diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  Basal cell carcinoma is not one of the specified diseases. A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395  (2007).  But see Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); McCartt v. West, 12 Vet. App. 164 (1999). 

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

At the Board hearing in April 2013, the Veteran testified that he did go into Vietnam.   He testified that he was aboard an aircraft  carrier off the coast.  The Veteran's DD Form 214 shows show that he served aboard the USS Ranger.  

VA has validly interpreted the "service in Vietnam" language of the statute and regulation as requiring that a Veteran must have actually been present at some point on the landmass or the inland waters of Vietnam during the Vietnam conflict.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

During the course of the appeal, the United States Court of Appeals for Veterans Claims (Court) decided Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court directed VA to reevaluate its definition of inland waterways.  In response, VA compiled a list of ships that operated in the inland waterways of Vietnam.  See http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp.  The USS Ranger is not among the ships determined by VA to have operated on inland waterways in Vietnam.   

A September 2010 formal finding indicated that the RO could not verify in-country service in Vietnam.  Additionally, JSSRC cannot verify that any shipboard veteran was exposed to tactical herbicide based on contact with aircraft that flew over Vietnam or equipment used there.

The Board must still consider whether the Veteran's claimed skin cancer is directly related to service, including sun exposure during service.  As noted above, the Veteran testified regarding his sun exposure and sunburns during service.  The Veteran is competent and credible to report his sun exposure in service.  He is competent to testify that he had sunburns, as a sunburn is condition that is observable by a layperson.  

Service treatment records do not show treatment or diagnoses of skin cancer.

Post-service VA treatment records reflect that the Veteran underwent excision of basal cell carcinoma of the right upper chest in November 2009.  VA treatment records dated in August 2010 show that the Veteran had electrodessication for basal cell carcinoma.  

The Veteran had a VA examination for skin disabilities in July 2014.  The examiner noted a history of basal cell carcinoma with excision in 2009.  The examiner indicated that the Veteran does not have residual complications of basal cell carcinoma.  

The Veteran had a VA examination in July 2014.  The Veteran reported that he worked on the flight deck and had many sunburns during active duty service.  The examiner noted basal cell carcinoma of the right shoulder with a small scar status post excision.  The examiner noted diagnoses of tinea pedis and basal cell carcinoma.   The examiner opined that the Veteran was treated for tinea pedis in service and currently has tinea pedis.  Service connection for tinea pedis was granted in a July 2015 rating decision.   

With regard to basal cell carcinoma, the examiner opined that, although the Veteran was exposed to 12 hours of direct sunlight and had reported sunburn in service, there is not enough evidence to support that his skin cancer is from exposure to sun solely from his military service in Vietnam.  The examiner noted that the Veteran separated from service over 40 years ago, and he had a lifetime of exposure to the sun.  The examiner stated that the exposure in Vietnam increased his risk for skin cancer, but there is not enough evidence that his exposure in Vietnam was the sole cause of his basal cell carcinoma.  There is no positive medical evidence of a relationship between the Veteran's in-service sun exposure and his skin cancer. 

As there is no competent evidence indicating skin cancer manifested during service of is related to an event or injury during service, the claim must be denied.  The preponderance of the evidence is against the claim so the benefit-of-the-doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1991).

ORDER

Service connection for skin cancer is denied.


REMAND

Service Connection for a Left Knee Disability 

The Veteran asserts that a current left knee disability is related to service.  At the Board hearing, the Veteran testified that he has had a chronic bone infection of his left femur.  The Veteran asserted that his current knee disability has existed since service.  He testified that he might have had an infection in service that lay dormant.  He indicated that he has periodically undergone procedures to treat infected bone of the left knee since his separation from service.  See Hearing Tr. at 8.    

Private orthopedic treatment records dated in 2002 note a history of osteomyelitis of the left distal femur since age 11.  VA outpatient treatment records dated in October 2006 noted a "long history of left femur osteomyelitis since [the Veteran] was a teenager"  and multiple bouts of IV antibiotics.

The Veteran had a VA examination of the left knee in July 2014.  The examiner noted a diagnosis of osteomyelitis in 1960, 1980 and 2002 and a diagnosis of left knee degenerative joint disease.  The report noted that the Veteran noticed osteomyelitis approximately one year after prostate cancer surgery (which was noted to be 16 years prior).  The examiner stated that osteomyelitis developed after the surgery.  The examiner noted that there was a severe infection that returned in 2013.  The Veteran reported that he also fell and injured his left knee in service.  The examiner opined that there is no documentation from records that his osteomyelitis is related to service.  

In this case, a left knee disability was not noted upon enlistment to service.  However, in light of VA and private treatment records indicating that osteomyelitis of the left knee existed prior to service, a remand is warranted to obtain an addendum opinion to address whether a left knee disability, to include osteomyelitis or degenerative joint disease, was incurred in service or preexisted service and was aggravated therein.  The examiner should consider treatment records noting a history of left femur osteomyelitis since the Veteran was a teenager, service treatment records and the Veteran's testimony that he fell and injured his left knee during service.  

Service Connection for a Right Hip Disability

The Veteran asserts that a current right hip disability is related to injuries in service.  

A July 2014 VA examination reflects a diagnosis of moderately advanced degenerative disease of the right hip.  The January 2015 SSOC cited as evidence against the hip claim the July 2014 medical opinion pertaining to osteomyelitis of the left leg; however, the opinion cited did not address the etiology of the diagnosed right hip disability.  A remand is warranted to obtain a medical opinion regarding the etiology of a current right hip disability.  Barr, supra.  Thereafter, the claim for service connection for a right hip disability should be readjudicated.

Accordingly, the case is REMANDED for the following action:

1.   Return the claims file to the July 2014 VA knee examiner for an addendum opinion.  If the July 2014 examiner is not available, another qualified examiner should provide the opinion.  The claims file should be made available to the examiner for review of the case.  The examination report should indicate that the claims file was reviewed.  The examiner should address the following questions:

(a) The examiner is requested to identify all diagnoses of the left knee.  Did a left knee disability clearly and unmistakably exist (i.e., it is medically undebatable) prior to his active service?

(b) If it is found as medically undebatable that a left knee disability did preexist service, can it also be concluded as medically undebatable that it was not aggravated to a permanent degree in service beyond that which would be due to the natural progression of the disease? 

(c) If the examiner concludes that the Veteran did not have a left knee condition that preexisted service, the examiner should state whether it is as likely as not (50 percent probability or higher) that a left knee disability, including osteoarthritis or osteomyelitis, initially manifested in service or is otherwise related to service.

In answering the questions posed, the examiner should consider all of the Veteran's service treatment records and the medical records which note a history of osteomyelitis since the Veteran was a teenager.  

The examiner should also consider the Veteran's testimony that he fell and injured his left knee in service. The examiner should assume that the Veteran's testimony that he fell and injured his knee is competent for purposes of the opinion.  

The examiner should provide a detailed rationale for the opinions.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.  

2.  Return the claims file to the July 2014 VA hip examiner for an addendum opinion regarding the etiology of right hip degenerative joint disease.  If the July 2014 examiner is not available, another qualified examiner should provide the opinion.  The claims file should be made available to the examiner for review of the case.  The examination report should indicate that the claims file was reviewed.  

The examiner should provide an opinion as to whether a current right hip disability is causally related to active service, including falls and bruises during service.  The examiner should assume that the Veteran's testimony of falls and bruises during service is competent for purposes of the opinion.  The examiner should provide a detailed rationale for the opinion.  If an opinion cannot be provided without resort to speculation, the examiner should explain why it is not possible to provide an opinion.  

3.  Thereafter, the RO/AMC should readjudicate the claims on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


